Case 3:19-bk-30822   Doc 42-1 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                             Exhibit 1 Page 1 of 6
Case 3:19-bk-30822   Doc 42-1 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                             Exhibit 1 Page 2 of 6
Case 3:19-bk-30822   Doc 42-1 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                             Exhibit 1 Page 3 of 6
Case 3:19-bk-30822   Doc 42-1 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                             Exhibit 1 Page 4 of 6
Case 3:19-bk-30822   Doc 42-1 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                             Exhibit 1 Page 5 of 6
Case 3:19-bk-30822   Doc 42-1 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                             Exhibit 1 Page 6 of 6
